Citation Nr: 1017774	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to July 1974.  
He also had additional confirmed ACDUTRA service with the 
Army National Guard from January 1982 to January 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of this proceeding has been associated with the 
claims file.

The issues of entitlement to service connection for a left 
knee disorder and a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
in a December 1974 rating decision and properly notified the 
Veteran.  The Veteran did not appeal that decision.

2.  Evidence received since the December 1974 rating decision 
regarding the Veteran's claim for service connection for a 
left knee disorder is not cumulative of evidence previously 
submitted and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of December 1974 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Veteran submitted an initial claim for service connection 
for a left knee disorder in August 1974.  He was afforded a 
VA examination in November 1974.  X-ray of the left knee was 
normal.  The examiner diagnosed the Veteran with left knee 
sprain with history of repeated injury and residual of 
occasional insecurity, pain and popping and cracking on 
motion.  

By rating decision dated in December 1974, the RO denied 
service connection for a left knee disorder.  The RO noted 
that the Veteran was treated in service once for pain in the 
left knee with no history of trauma to the left knee in 
service and a history of football injuries three years prior 
to service.  The RO further noted that there was no further 
treatment or complaint of left knee problems including on 
discharge examination, and that the November 1974 VA 
examination showed a normal left knee.  Based on these facts, 
the RO found that there was no current disorder of the left 
knee and no nexus to service and denied the claim.  The RO 
provided notice of this denial; however, the Veteran did not 
initiate an appeal of the rating decision.  Thus, the RO's 
decision of December 1974 is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted a claim to reopen previously denied 
claim in March 2006.  In connection with this claim the 
Veteran submitted copies of service records from the Army 
National Guard showing that the Veteran was put on limited 
duty from June 1985 to August 1985 due to a ligament sprain 
of the left knee, and treated for a left knee injury incurred 
in June 1985 through July 1985.  Also added to the record are 
treatment records of January 1987 showing treatment for pain 
in the left knee.  

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).

Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.

Analysis

The evidence of record at the time of the December 1974 
rating decision included the Veteran's service treatment 
records showing an impression of chondromalacia patella, mild 
in July 1972  as well as the November 1974 VA examination 
showing a diagnosis of left knee sprain with history of 
repeated injury and residual of occasional insecurity, pain 
and popping and cracking on motion.  

Since the December 1974 rating decision, the Veteran has 
submitted copies of service records from the Army National 
Guard showing that the Veteran was put on limited duty from 
June 1985 to August 1985 due to a ligament sprain of the left 
knee, and treated for a left knee injury incurred in June 
1985 through July 1985.  Also added to the record are 
treatment records of January 1987 showing treatment for pain 
in the left knee.  

Upon review of the record, the Board finds that evidence 
received since the December 1974 rating decision with regard 
to the claim for a left knee disorder is new and material.  
Specifically, the Army National Guard records dated from June 
1985 to August 1985 and January 1987 show that the Veteran 
may have incurred a left knee injury during a period of 
active service, inactive duty training or Active Duty for 
Training (ACDUTRA).  This evidence is new and material.  38 
C.F.R. §3.156(a).  Therefore, the Veteran's claim for 
entitlement to service connection for a left knee disorder is 
reopened.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is reopening the claim for 
service connection for a left knee disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a left knee 
disorder.  After ensuring compliance with VA's duty to assist 
in the development of the claim, it must be readjudicated on 
a de novo basis.  Moreover, the appellant is seeking service 
connection for a low back disorder.  After a careful review 
of the evidence of record, the Board finds that further 
development is necessary prior to deciding the Veteran's 
claim.

The Board notes that during the February 2010 hearing the 
Veteran testified that he had Army National Guard service 
from January 1982 to May 2004.  Moreover, records submitted 
by the Veteran in March 2010 confirm that the Veteran had 
service with the Army National Guard from January 15, 1982 
through May 31, 2004.  In addition, a DD-214 shows service in 
the Army National Guard from January 1985 to January 2005.  
Additional documents show periods of ACDUTRA and active duty 
from October 1987 through June 2003.  However, as noted 
above, the only time period of confirmed ACDUTRA and active 
service is from October 1987 to June 2003.  There is nothing 
in the record to indicate whether the Veteran had any periods 
of ACDUTRA or active service from January 15, 1982 through 
October 1987 or from June 2003 through January 2005.  
Therefore, it does not appear that all of the Veteran's 
periods of active service have been verified.  The RO should 
make an effort to verify the dates of all of the Veteran's 
periods of active duty for training and inactive duty 
training from Reserve service.  See 38 U.S.C.A. § 101 (2), 
(24). 

Moreover, during the February 2010 hearing, the Veteran 
testified that he was treated by his private physician, Dr. 
S.S. for his disabilities.  In a January 2009 statement, Dr. 
S.S. indicated that he had treated the Veteran from October 
2004 through April 2006 for his low back and left knee 
problems.  This statement also indicates that the Veteran had 
back surgery performed by Dr. M.M.  A review of the record 
shows that treatment records from Dr. S.S. and Dr. M.M. have 
not been associated with the claims file.  These records are 
relevant to the claim and should be requested and associated 
with the claims file.

Finally, service treatment records show that the Veteran was 
treated in service for complaints of "giving out" and 
"popping" sounds in the left knee in July 1972.  The 
Veteran reported a history of a football injury to the left 
knee prior to service.  An impression of chondromalacia 
patella, mild was given.  Service treatment records also show 
that the Veteran was treated for lumbar strain in August 
1973.  The Veteran contends that he has experienced left knee 
and back problems since military service and there is 
evidence of possible current left knee and low back disorders 
as noted above.  No VA examiner has commented yet on whether 
the above claimed disorders are related to the Veteran's 
military service to include whether a pre-existing left knee 
disorder was aggravated by military service.  Given the 
above, on remand the Veteran should be afforded an 
appropriate VA examination to resolve these matters.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
obtain verification of the exact dates 
and nature of all of the Veteran's 
military service, including periods of 
active duty, active duty for training, 
and inactive duty training for the 
Veteran from January 15, 1982 through 
October 1987, and from June 2003 
through January 2005.  If such 
verification is unobtainable or if 
there are no periods of active service 
or ACDUTRA during that time frame, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.  Obtain all treatment records from 
Dr. S.S. and Dr. M.M. regarding 
treatment of the Veteran's low back and 
left knee disorders from approximately 
October 2004 through April 2006.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
his left knee and back disorders and the 
relationship, if any, between these 
disorders and the Veteran's military 
service.  The claims folder must be made 
available to the examiner for review.  
The examiner's attention is specifically 
directed to the Veteran's service 
treatment records showing an impression 
of chondromalacia patella, mild in July 
1972 and an impression of lumbar strain 
in August 1973.

With regard to the left knee, the 
examiner must answer the following 
questions:

(a) Does the Veteran have a current left 
knee disorder?  

(b)  If so, does the evidence of record 
clearly and unmistakably show that the 
Veteran's left knee disorder existed 
prior to his entry onto active duty?

(c) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(d) if the answer is no, is it at least 
as likely as not that the left knee 
disorder had its onset in service?  

With regard to the low back, the examiner 
must answer the following questions:  

(a) Does the Veteran have a current low 
back disorder?

(b)  If so, is it at least as likely as 
not that any currently diagnosed low back 
disorder was incurred during military 
service.

A complete rationale should be provided 
for any opinion expressed.  If the 
foregoing cannot be answered on a medical 
or scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims on appeal, 
including all evidence received after 
the supplemental statement of the case.  
If the claims are denied, the RO should 
issue a supplemental statement of the 
case to the Veteran and his 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


